 

Exhibit 10.16

 

NOTE CONVERSION AGREEMENT

 

THIS NOTE CONVERSION AGREEMENT (the “Agreement”) is made effective as of
September 24, 2014 by and between IIM GLOBAL CORPORATION, a Delaware corporation
(the “Company”) and PENN INVESTMENTS, INC., a Florida corporation (the
“Lender”).

 

RECITALS

 

WHEREAS, the Company has borrowed an aggregate of $1,110,000 from the Lender on
the dates and under the promissory notes set forth on Schedule A attached hereto
(each, a “Note” and collectively, the “Notes”) which evidences indebtedness of
the Company owed to the Lender.

 

WHEREAS, Mr. Douglas Solomon, the Company’s Chief Executive Officer and member
of its Board of Directors, is the control person of the Lender.

 

WHEREAS, the parties have agreed to convert all principal and accrued but unpaid
interest due under the Notes into shares of the Company’s common stock, par
value $0.0001 per share (the “Company Common Stock”) pursuant to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Lender hereby agree as follows:

 

1.           Conversion of the Notes. The Lender hereby converts all principal
and accrued interest due under the Notes as set forth on Schedule A hereto into
an aggregate of 2,915,000 Company Common Shares, based upon a conversion price
per share of $0.40, in full and complete satisfaction of the Notes. The parties
intend that the issuance of the Company Common Shares upon the conversion of the
Notes pursuant to the terms of this Agreement is an exempt issuance under the
Securities Act of 1933, as amended (the “Securities Act”) in reliance on an
exemptions provided by Sections 3(a)(9) and 4(a)(2) of such act. The Company
shall cause the certificate representing the Company Common Shares to be issued
to the Lender as soon as practicable following the execution of this Agreement
by all parties thereto. Upon such delivery, the Lender shall deliver the
original Notes to the Company, which such Notes shall be marked as “CANCELLED.”

 

2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Lender that as of the date of this Agreement:

 

2.1           All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement and the Company Common
Shares, the performance of all obligations of the Company hereunder and
thereunder and the authorization, issuance and delivery of the Company Common
Shares has been taken, and this Agreement has been duly executed and delivered
by the Company and constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.

 

 

 

 

2.2           The Company Common Shares that are being issued to the Lender
pursuant to this Agreement are duly and validly authorized and, when issued,
sold and delivered in accordance with the terms hereof for the consideration
duly expressed herein, will be duly and validly issued, fully paid and
nonassessable.

 

3.           Representations and Warranties of Lender. The Lender hereby
represents and warrants to the Company that:

 

3.1           The Lender is acquiring the Company Common Shares for its own
account with the present intention of holding such securities for purposes of
investment, and that it has no intention of distributing such Company Common
Shares or selling, transferring or otherwise disposing of such Company Common
Shares in a public distribution, in any of such instances, in violation of the
federal securities laws of the United States of America.

 

3.1           The Lender understands that (a) the Company Common Shares are
"restricted securities," as defined in Rule 144 promulgated under the Securities
Act; (b) such Company Common Shares have not been registered under the
Securities Act, and are being or will be issued in reliance on exemptions
contained in Sections 3(a)(9) and 4(a)(2) of the Securities Act; (c) the Company
Common Shares may not be distributed, re-offered or resold except through a
valid and effective registration statement or pursuant to a valid exemption from
the registration requirements under the Securities Act; and (d) until such time
as the Company Common Shares become eligible for sale by it, either pursuant to
the registration of such shares under the Securities Act, or pursuant to a valid
exemption from such registration, the certificates evidencing the Company Common
Shares shall contain the following legend:

 

“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or the issuer of such shares shall have
received an opinion of counsel satisfactory to it to the effect that
registration thereof for purposes of transfer is not required under the Act or
the securities laws of any state.”

 

3.2           The Lender is fully aware of the restrictions on sale,
transferability and assignment of the Company Common Shares, and that it must
the economic risk of retaining ownership of such securities for an indefinite
period of time. The Lender is an “accredited investor,” as such term is defined
in Regulation D promulgated under the Securities Act. The Lender understands
that its acquisition of the Company Common Shares is a speculative investment,
and the Lender represents that it is able to bear the risk of such investment
for an indefinite period, and can afford a complete loss thereof.

 

3.3           This Agreement was prepared by Pearlman Schneider LLP, counsel for
the Company. The Lender acknowledges that, in executing this Agreement, it has
had the opportunity to seek the advice of independent legal and/or tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

 

4.           Miscellaneous.

 

4.1           All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made if and
when delivered personally or by overnight courier to the parties at the
following addresses or sent by electronic transmission, with confirmation
received, to the telecopy numbers specified below (or at such other address or
telecopy number for a party as shall be specified by like notice):

 

 

 

 

If to the Lender: 5301 Barcara Cove   Lake Mary, FL  32746   Telecopier (407)
951-8634         To the Company: 160 E. Lake Brantley Drive   Longwood,
FL  32779   Telecopier (407) 951-8634

 

4.2           This Agreement shall be binding upon, and inure to the benefit of,
the respective successors, assigns, heirs, executors and administrators of the
parties hereto and their respective successors and assigns, and no other person
shall have any right, benefit or obligation under this Agreement as a third
party beneficiary or otherwise.

 

4.3           This Agreement shall be governed by and construed under the laws
of the State of Florida, without regard to any applicable conflict of laws.

 

4.4           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Any term of this Agreement may be amended or
waived, only with the written consent of the Company and the Lender. If one or
more provisions of this Agreement are held to be unenforceable under applicable
law, such provision shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.

 

4.5           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements existing between the parties hereto are expressly
canceled.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  IIM GLOBAL CORPORATION         By: /s/Thomas Szoke   Thomas Szoke, Chief
Technology Officer

 

  PENN INVESTMENTS, INC.       By: /s/Douglas Solomon   Douglas Solomon, Chief
Executive Officer

 

 

 

 

Schedule A

 

PROMISSORY NOTE

 

AMOUNT: $600,000.00 March 31, 2014

 

FOR VALUE RECEIVED, IIM Global Corporation (hereinafter refer to as the,
“Borrower”), promises to pay Penn Investments Inc (hereafter refer to as the
 "Lender"), at 5301 Bacara Cove, Lake Mary, Florida 32746, or at such other
place as Holder hereof may from time to time designate in writing, the principal
sum of Six Hundred Thousand Dollars ($600,000.00), with interest accruing on the
unpaid principal at the rate of Fifteen percent (15%) per annum from March 31,
2014 until paid. The aforementioned principal sum represents monies to be loaned
to IIM Global Corporation by Penn Investments Inc. The principal and interest
under this Promissory Note is payable in full at the end of 6 (six) months
September 30, 2014.This Promissory Note may, in whole or in part, be prepaid
without penalty before the maturity date hereof.

 

Should the “Borrower” default under or otherwise breach this Promissory Note and
not cure said default or breach on or before the tenth (10th) day after the
Lender gives the Borrower written notice thereof, by personal delivery or
certified mailing, all principal remaining unpaid and interest accruing thereon
shall, at the option of the lender, become immediately due and payable to the
Lender.  Notice shall be deemed given on the date of personal delivery or date
of mailing, whichever applies.  No delay or failure in giving notice of said
default or breach shall constitute a waiver of the right of the Lender to
exercise said right in the event of a subsequent or continuing default or
breach.  Furthermore, in the event of such default or breach, the Borrower
promises to pay the Lender all collection and/or litigation costs incurred,
including reasonable attorney fees and court costs, whether judgment is rendered
or not.

 

This Promissory Note has been entered into and shall be performed in Seminole
County, Florida, and shall be construed in accordance with the laws of Florida
and any applicable federal statutes or regulations of the United States.  Any
claims or disputes concerning this Note shall, be adjudicated in Seminole
County, Florida.

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

IIM Global Corporation   Penn Investments Inc       /s/David S. Jones  
/s/Douglas Solomon Signed on behalf of IIM Global Corporation   Signed on behalf
of Penn Investments Inc By David S. Jones, President & CEO   By Douglas Solomon,
President & CEO

 

 

 

 

PROMISSORY NOTE

 

AMOUNT: $310,000.00 April 30, 2014

 

FOR VALUE RECEIVED, IIM Global Corporation (hereinafter refer to as the ,
“Borrower”), promises to pay Penn Investments Inc (hereafter refer to as the
 "Lender"), at 5301 Bacara Cove, Lake Mary, Florida 32746, or at such other
place as Holder hereof may from time to time designate in writing, the principal
sum of Three Hundred Ten Thousand Dollars ($310,000.00), with interest accruing
on the unpaid principal at the rate of Fifteen percent (15%) per annum from June
1, 2014 until paid. The aforementioned principal sum represents monies to be
loaned to IIM Global Corporation by Penn Investments Inc at the end of May 2014
to finalize the purchase of the building located at 165 E. Lake Brantley Drive
Longwood, Florida. The principal and interest under this Promissory Note is
payable in full at the end of 6 (six) months November 30, 2014.This Promissory
Note may, in whole or in part, be prepaid without penalty before the maturity
date hereof.

 

Should the “Borrower” default under or otherwise breach this Promissory Note and
not cure said default or breach on or before the tenth (10th) day after the
Lender gives the Borrower written notice thereof, by personal delivery or
certified mailing, all principal remaining unpaid and interest accruing thereon
shall, at the option of the lender, become immediately due and payable to the
Lender.  Notice shall be deemed given on the date of personal delivery or date
of mailing, whichever applies.  No delay or failure in giving notice of said
default or breach shall constitute a waiver of the right of the Lender to
exercise said right in the event of a subsequent or continuing default or
breach.  Furthermore, in the event of such default or breach, the Borrower
promises to pay the Lender all collection and/or litigation costs incurred,
including reasonable attorney fees and court costs, whether judgment is rendered
or not.

 

This Promissory Note has been entered into and shall be performed in Seminole
County, Florida, and shall be construed in accordance with the laws of Florida
and any applicable federal statutes or regulations of the United States.  Any
claims or disputes concerning this Note shall, be adjudicated in Seminole
County, Florida.

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

IIM Global Corporation   Penn Investments Inc       /s/David S. Jones  
/s/Douglas Solomon Signed on behalf of IIM Global Corporation   Signed on behalf
of Penn Investments Inc By David S. Jones, President & CEO.   By Douglas
Solomon, President & CEO

 

 

 

 

PROMISSORY NOTE

 

AMOUNT: $180,000.00 August 7, 2014

 

FOR VALUE RECEIVED, IIM Global Corporation (hereinafter refer to as the ,
“Borrower”), promises to pay Penn Investments Inc (hereafter refer to as the
 "Lender"), at 5301 Bacara Cove, Lake Mary, Florida 32746, or at such other
place as Holder hereof may from time to time designate in writing, the principal
sum of One Hundred Eighty Thousand Dollars ($180,000.00), with interest accruing
on the unpaid principal at the rate of Fifteen percent (15%) per annum from
August 7, 2014 until paid. The aforementioned principal sum represents monies
loaned to IIM Global Corporation by Penn Investments Inc to cover the ongoing
operational monthly expenses of IIM Global Corporation. The principal and
interest under this Promissory Note is payable in full on January 30,2015.This
Promissory Note may, in whole or in part, be prepaid without penalty before the
maturity date hereof.

 

Should the “Borrower” default under or otherwise breach this Promissory Note and
not cure said default or breach on or before the tenth (10th) day after the
Lender gives the Borrower written notice thereof, by personal delivery or
certified mailing, all principal remaining unpaid and interest accruing thereon
shall, at the option of the lender, become immediately due and payable to the
Lender.  Notice shall be deemed given on the date of personal delivery or date
of mailing, whichever applies.  No delay or failure in giving notice of said
default or breach shall constitute a waiver of the right of the Lender to
exercise said right in the event of a subsequent or continuing default or
breach.  Furthermore, in the event of such default or breach, the Borrower
promises to pay the Lender all collection and/or litigation costs incurred,
including reasonable attorney fees and court costs, whether judgment is rendered
or not.

 

This Promissory Note has been entered into and shall be performed in Seminole
County, Florida, and shall be construed in accordance with the laws of Florida
and any applicable federal statutes or regulations of the United States.  Any
claims or disputes concerning this Note shall, be adjudicated in Seminole
County, Florida.

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

IIM Global Corporation       /s/ Thomas Szoke   Signed on behalf of IIM Global
Corporation   By Thomas Szoke, CTO & Executive-VP / Director  

 

 

 

 

PROMISSORY NOTE

 

AMOUNT: $20,000.00 July 15, 2014

 

FOR VALUE RECEIVED, IIM Global Corporation (hereinafter refer to as the ,
“Borrower”), promises to pay Penn Investments Inc (hereafter refer to as the
 "Lender"), at 5301 Bacara Cove, Lake Mary, Florida 32746, or at such other
place as Holder hereof may from time to time designate in writing, the principal
sum of Twenty Thousand Dollars ($20,000.00), with interest accruing on the
unpaid principal at the rate of Fifteen percent (15%) per annum from July 15,
2014 until paid. The aforementioned principal sum represents monies loaned to
IIM Global Corporation by Penn Investments Inc to cover the ongoing operational
monthly expenses of IIM Global Corporation. The principal and interest under
this Promissory Note is payable in full on January 30,2015.This Promissory Note
may, in whole or in part, be prepaid without penalty before the maturity date
hereof.

 

Should the “Borrower” default under or otherwise breach this Promissory Note and
not cure said default or breach on or before the tenth (10th) day after the
Lender gives the Borrower written notice thereof, by personal delivery or
certified mailing, all principal remaining unpaid and interest accruing thereon
shall, at the option of the lender, become immediately due and payable to the
Lender.  Notice shall be deemed given on the date of personal delivery or date
of mailing, whichever applies.  No delay or failure in giving notice of said
default or breach shall constitute a waiver of the right of the Lender to
exercise said right in the event of a subsequent or continuing default or
breach.  Furthermore, in the event of such default or breach, the Borrower
promises to pay the Lender all collection and/or litigation costs incurred,
including reasonable attorney fees and court costs, whether judgment is rendered
or not.

 

This Promissory Note has been entered into and shall be performed in Seminole
County, Florida, and shall be construed in accordance with the laws of Florida
and any applicable federal statutes or regulations of the United States.  Any
claims or disputes concerning this Note shall, be adjudicated in Seminole
County, Florida.

 

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

IIM Global Corporation     /s/ Thomas Szoke   Signed on behalf of IIM Global
Corporation   By Thomas Szoke, CTO & Executive-VP / Director  

 

 

 